DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on October 25, 2021 in which claims 21-40 are presented for examination; claims 1-20 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,140,240. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the present application are being anticipated by claims 1-20 of US Patent No. 11,140,240.

Application No. 17/494,525
US Patent No. 11,140,240
21. (New) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: generate a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitor digital activity of the dependent messaging account associated with the dependent client device; and provide, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity.

22. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing account.

23. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to monitor the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account.

24. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account and a second set of selectable options for modifying digital contacts associated with the dependent messaging account.

25. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account.

26. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to modify digital content received by the dependent messaging account based on an indication from the managing account.

27. (New) The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, cause the computing device to modify contact control privileges for a digital contact associated with the dependent messaging account based on an indication from the managing account. 

28. (New) A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: generate a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitor digital activity of the dependent messaging account associated with the dependent client device; and
provide, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity.

29. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to generate the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing account.

30. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to monitor the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account.

31. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to provide the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account and a second set of selectable options for modifying digital contacts associated with the dependent messaging account.

32. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to generate, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account.

33. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to modify digital content received by the dependent messaging account based on an indication from the managing account.

34. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to modify contact control privileges for a digital contact associated with the dependent messaging account based on an indication from the managing account.

35. (New) A computer-implemented method comprising: generating a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitoring digital activity of the dependent messaging account associated with the dependent client device; and providing, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity.

36. (New) The computer-implemented method of claim 35, further comprising generating the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing account.

37. (New) The computer-implemented method of claim 35, further comprising monitoring the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account.

38. (New) The computer-implemented method of claim 35, further comprising providing the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account and a second set of selectable options for modifying digital contacts associated with the dependent messaging account.

39. (New) The computer-implemented method of claim 35, further comprising generating, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account.

40. (New) The computer-implemented method of claim 35, further comprising modifying digital content received by the dependent messaging account based on an indication from the managing account.

1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: generate a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitor digital activity of the dependent messaging account associated with the dependent client device; and provide, for display within a user interface of the managing client device, an activity dashboard based on the digital activity of the dependent messaging account, the activity dashboard comprising: a digital communications field for displaying indicators of digital communications between the dependent messaging account and additional messaging accounts; a digital complaint field for displaying indicators of digital complaints from the dependent messaging account regarding digital activity of one or more additional messaging accounts; and a digital media item field for displaying digital media items exchanged between the dependent messaging account and at least one additional messaging account.

2. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify a plurality of digital communications between the dependent messaging account and a plurality of additional messaging accounts; and provide, for display within the digital communications field of the activity dashboard of the managing client device, a plurality of indicators of the plurality of digital communications, the plurality of indicators comprising a count element reflecting a number of digital communications between the dependent messaging account and a first additional messaging account of the plurality of additional messaging accounts.

3. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify one or more digital complaints from the dependent messaging account regarding at least one of a digital communication from an additional messaging account, a digital media item from the additional messaging account, or the additional messaging account; and provide, for display within the digital complaint field of the activity dashboard of the managing client device, at least one indicator of at least one of: the digital communication from the additional messaging account, the digital media item from the additional messaging account, or the additional messaging account.

4. The non-transitory computer-readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify user interaction with the at least one indicator of the digital complaint field on the managing client device; and in response to the user interaction, provide, for display within the user interface of the managing client device at least one of: a content removal option to remove at least one of the digital communication or the digital media item from the dependent messaging account; or a contact removal option to remove the additional messaging account as a contact of the dependent messaging account.

5. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify a digital media item exchanged between the dependent messaging account and the additional messaging account; and provide, for display within the digital media item field of the activity dashboard, the digital media item and at least two of the following: a sender account, a recipient account, a messaging thread name, or a timestamp corresponding to the digital media item.

6. The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify user interaction with the digital media item in the digital media item field; and in response to identifying the user interaction, provide, for display within the user interface of the managing client device, at least one of: a content removal option to remove the digital media item from the dependent messaging account; or a content reporting option to report the digital media item.

7. The non-transitory computer-readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to remove the digital media item from a messaging thread on the dependent client device in response to user interaction with the content removal option at the managing client device.

8. A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: generate a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitor digital activity of the dependent messaging account associated with the dependent client device; and provide, for display within a user interface of the managing client device, an activity dashboard based on the digital activity of the dependent messaging account, the activity dashboard comprising: a digital communications field for displaying indicators of digital communications between the dependent client device and third-party client devices; a digital complaint field for displaying indicators of digital complaints from the dependent client device regarding digital activity of one or more third-party client devices; and a digital media item field for displaying digital media items exchanged between the dependent client device and at least one third-party client device.

9. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: identify a plurality of digital communications between the dependent client device and a plurality of third-party client devices; and provide, for display within the digital communications field of the activity dashboard of the managing client device, a plurality of indicators of the plurality of digital communications, the plurality of indicators comprising a count element reflecting a number of digital communications between the dependent client device and a first third-party client device of the plurality of third-party client devices.

10. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: identify one or more digital complaints from the dependent client device regarding at least one of a digital communication from a third-party client device, a digital media item from the third-party client device, or an account corresponding to the third-party client device; and provide, for display within the digital complaint field of the activity dashboard of the managing client device, at least one indicator of at least one of: the digital communication from the third-party client device, the digital media item from the third-party client device, or the account corresponding to the third-party client device.

11. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: identify user interaction with the at least one indicator of the digital complaint field on the managing client device; and in response to the user interaction, provide, for display within the user interface of the managing client device at least one of: a content removal option to remove at least one of the digital communication or the digital media item from the dependent messaging account; or a contact removal option to remove the account corresponding to the third-party client device as a contact of the dependent messaging account.

12. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: identify a digital media item exchanged between the dependent client device and a third-party client device; and provide, for display within the digital media item field of the activity dashboard, the digital media item and at least two of the following: a sender device, a recipient device, a messaging thread name, or a timestamp corresponding to the digital media item.

13. The system of claim 12, further comprising instructions that, when executed by the at least one processor, cause the system to: identify user interaction with the digital media item in the digital media item field; and in response to identifying the user interaction, provide, for display within the user interface of the managing client device, at least one of: a content removal option to remove the digital media item from the dependent messaging account; or a content reporting option to report the digital media item.

14. The system of claim 13, further comprising instructions that, when executed by the at least one processor, cause the system to remove the digital media item from a messaging thread on the dependent client device in response to user interaction with the content removal option at the managing client device.

15. A computer-implemented method comprising: generating a dependent messaging account associated with a dependent client device, the dependent messaging account linked to a managing account corresponding to a managing client device; monitoring digital activity of the dependent messaging account associated with the dependent client device; and providing, for display within a user interface of the managing client device, an activity dashboard based on the digital activity of the dependent messaging account, the activity dashboard comprising: a digital communications field for displaying indicators of digital communications between the dependent client device and third-party client devices; a digital complaint field for displaying indicators of digital complaints from the dependent client device regarding digital activity of one or more third-party client devices; and a digital media item field for displaying digital media items exchanged between the dependent client device and at least one third-party client device.

16. The computer-implemented method of claim 15, further comprising: identifying a plurality of digital communications between the dependent client device and a plurality of third-party client devices; and providing, for display within the digital communications field of the activity dashboard of the managing client device, a plurality of indicators of the plurality of digital communications, the plurality of indicators comprising a count element reflecting a number of digital communications between the dependent client device and a first third-party client device of the plurality of third-party client devices.

17. The computer-implemented method of claim 15, further comprising: identifying one or more digital complaints from the dependent client device regarding at least one of a digital communication from a third-party client device, a digital media item from the third-party client device, or an account corresponding to the third-party client device; and providing, for display within the digital complaint field of the activity dashboard of the managing client device, at least one indicator of at least one of: the digital communication from the third-party client device, the digital media item from the third-party client device, or the account corresponding to the third-party client device.

18. The computer-implemented method of claim 17, further comprising: identifying user interaction with the at least one indicator of the digital complaint field on the managing client device; and in response to the user interaction, providing, for display within the user interface of the managing client device at least one of: a content removal option to remove at least one of the digital communication or the digital media item from the dependent messaging account; or a contact removal option to remove the account corresponding to the third-party client device as a contact of the dependent messaging account.

19. The computer-implemented method of claim 15, further comprising: identifying a digital media item exchanged between the dependent client device and a third-party client device; and providing, for display within the digital media item field of the activity dashboard, the digital media item and at least two of the following: a sender device, a recipient device, a messaging thread name, or a timestamp corresponding to the digital media item.

20. The computer-implemented method of claim 19, further comprising: identifying user interaction with the digital media item in the digital media item field; and in response to identifying the user interaction, providing, for display within the user interface of the managing client device, at least one of: a content removal option to remove the digital media item from the dependent messaging account; or a content reporting option to report the digital media item.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikarjunan et al. US Publication No. 2014/0214640.

Regarding claim 21, Mallikarjunan et al. disclose “a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device” (Paragraph 0008 describing systems, methods, and non-transitory computer-readable storage media for transferring assets and monitoring spending activity of dependents) to: “generate a dependent messaging account associated with a dependent client device” (Paragraphs 0041-0042 describing allowing a parent to add new dependents), the dependent messaging account linked to a managing account corresponding to a managing client device” (See Abstract; Paragraphs 0009 describing a digital wallet processing engine receiving a request from a parent to enable a Parent Mode and link the parent's digital wallet account with a dependent's digital wallet account in a network-based storage platform; Paragraph 0036 describing FIG. 2 includes a parent device 210 operatively coupled with a digital wallet platform 260 via a network 220. The digital wallet platform 260 is also operatively coupled with collection 280 of dependent devices D.sub.1, D.sub.2, D.sub.3, . . . , D.sub.n via a network 270. Networks 220 and 270); “monitor digital activity of the dependent messaging account associated with the dependent client device” (See Figure 6; Abstract; Paragraphs 0008-0009 describing a network based storage platform to monitor the dependent's account, and otherwise manage the dependent's account, including monitoring spending activity of dependents); and “provide, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

As per claim 22, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to generate the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing account” (Paragraph 0038 describing digital wallet platform 260 also includes an account database 250 configured to store user account information and user financial account information for a plurality of users. For example, in some embodiments of the present technology, the account database 250 stores a user's account name that is used in a media distribution platform, such as ITUNES, available from Apple Inc. of Cupertino, Calif. Likewise, the account database 250 can store user financial account information associated with the media distribution platform, such as the user's credit card number or banking account information. Likewise, as will be explained in more detail below, the digital wallet platform can also be tied to a network-based storage platform 290, such as ICLOUD, available from Apple Inc. of Cupertino, Calif.; Paragraph 0043 describing the parent user inputs one or more account identifiers for his dependents 420. In some embodiments, the parent user can enter an account name used in a media distribution system or a digital wallet application to identify his dependents. In some embodiments, the parent user enters his dependents' phone numbers, email addresses or other identifying information and a media distribution system or digital wallet application looks up the account information based on the email address or other information).

As per claim 23, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to monitor the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account” (Paragraph 0044 describing a request is sent to a dependent's device 430. In some cases, the request appears upon the dependent signing into a media distribution platform client interface or a digital wallet application. In some embodiments, the request is sent as a notification, as explained in more detail below. In some embodiments, the request involves asking for consent to be listed as a dependent, consent to be linked with a parent account, and consent to have an account monitored and managed. In some embodiments, the request involves conditional options such that the dependent can provide consent to the parent to be listed as a dependent and for the parent to perform some monitoring options, but not others--for example; Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 24, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to provide the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity), and a second set of selectable options for modifying digital contacts associated with the dependent messaging account (Figure 1; Paragraphs 0027-0032).

As per claim 25, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to generate, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account”(Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 26, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to modify digital content received by the dependent messaging account based on an indication from the managing account” (Paragraph 0011 describing some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

As per claim 27, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the computing device to modify contact control privileges for a digital contact associated with the dependent messaging account based on an indication from the managing account” (Paragraph 0011 describing some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity; Paragraph 0054 describing).
Regarding claim 28, Mallikarjunan et al. disclose “a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor” (Paragraph 0008 describing systems, methods, and non-transitory computer-readable storage media for transferring assets and monitoring spending activity of dependents) cause the system to: “generate a dependent messaging account associated with a dependent client device” (Paragraphs 0041-0042 describing allowing a parent to add new dependents), the dependent messaging account linked to a managing account corresponding to a managing client device” (See Abstract; Paragraphs 0009 describing a digital wallet processing engine receiving a request from a parent to enable a Parent Mode and link the parent's digital wallet account with a dependent's digital wallet account in a network-based storage platform; Paragraph 0036 describing FIG. 2 includes a parent device 210 operatively coupled with a digital wallet platform 260 via a network 220. The digital wallet platform 260 is also operatively coupled with collection 280 of dependent devices D.sub.1, D.sub.2, D.sub.3, . . . , D.sub.n via a network 270. Networks 220 and 270); “monitor digital activity of the dependent messaging account associated with the dependent client device” (See Figure 6; Abstract; Paragraphs 0008-0009 describing a network based storage platform to monitor the dependent's account, and otherwise manage the dependent's account, including monitoring spending activity of dependents); and “provide, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

As per claim 29, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to generate the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing account” (Paragraph 0038 describing digital wallet platform 260 also includes an account database 250 configured to store user account information and user financial account information for a plurality of users. For example, in some embodiments of the present technology, the account database 250 stores a user's account name that is used in a media distribution platform, such as ITUNES, available from Apple Inc. of Cupertino, Calif. Likewise, the account database 250 can store user financial account information associated with the media distribution platform, such as the user's credit card number or banking account information. Likewise, as will be explained in more detail below, the digital wallet platform can also be tied to a network-based storage platform 290, such as ICLOUD, available from Apple Inc. of Cupertino, Calif.; Paragraph 0043 describing the parent user inputs one or more account identifiers for his dependents 420. In some embodiments, the parent user can enter an account name used in a media distribution system or a digital wallet application to identify his dependents. In some embodiments, the parent user enters his dependents' phone numbers, email addresses or other identifying information and a media distribution system or digital wallet application looks up the account information based on the email address or other information).

As per claim 30, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to monitor the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account” (Paragraph 0044 describing a request is sent to a dependent's device 430. In some cases, the request appears upon the dependent signing into a media distribution platform client interface or a digital wallet application. In some embodiments, the request is sent as a notification, as explained in more detail below. In some embodiments, the request involves asking for consent to be listed as a dependent, consent to be linked with a parent account, and consent to have an account monitored and managed. In some embodiments, the request involves conditional options such that the dependent can provide consent to the parent to be listed as a dependent and for the parent to perform some monitoring options, but not others--for example; Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 31, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to provide the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity), and a second set of selectable options for modifying digital contacts associated with the dependent messaging account (Figure 1; Paragraphs 0027-0032).

As per claim 32, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to generate, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account”(Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 33, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to modify digital content received by the dependent messaging account based on an indication from the managing account” (Paragraph 0011 describing some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

As per claim 34, Mallikarjunan et al. disclose “instructions that, when executed by the at least one processor, cause the system to modify contact control privileges for a digital contact associated with the dependent messaging account based on an indication from the managing account” (Paragraph 0011 describing some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity; Paragraph 0054 describing ).

Regarding claim 35, Mallikarjunan et al. disclose “a computer-implemented method” (Paragraph 0008 describing systems, methods, and non-transitory computer-readable storage media for transferring assets and monitoring spending activity of dependents) comprising: “generating a dependent messaging account associated with a dependent client device” (Paragraphs 0041-0042 describing allowing a parent to add new dependents), the dependent messaging account linked to a managing account corresponding to a managing client device” (See Abstract; Paragraphs 0009 describing a digital wallet processing engine receiving a request from a parent to enable a Parent Mode and link the parent's digital wallet account with a dependent's digital wallet account in a network-based storage platform; Paragraph 0036 describing FIG. 2 includes a parent device 210 operatively coupled with a digital wallet platform 260 via a network 220. The digital wallet platform 260 is also operatively coupled with collection 280 of dependent devices D.sub.1, D.sub.2, D.sub.3, . . . , D.sub.n via a network 270. Networks 220 and 270); “monitoring digital activity of the dependent messaging account associated with the dependent client device” (See Figure 6; Abstract; Paragraphs 0008-0009 describing a network based storage platform to monitor the dependent's account, and otherwise manage the dependent's account, including monitoring spending activity of dependents); and “providing, for display within a user interface of the managing client device, an activity dashboard for regulating digital content for the dependent messaging account based on the digital activity” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

As per claim 36, Mallikarjunan et al. disclose “generating the dependent messaging account by identifying a user account within a digital communication system that has digital content privileges set by the managing accoun” (Paragraph 0038 describing digital wallet platform 260 also includes an account database 250 configured to store user account information and user financial account information for a plurality of users. For example, in some embodiments of the present technology, the account database 250 stores a user's account name that is used in a media distribution platform, such as ITUNES, available from Apple Inc. of Cupertino, Calif. Likewise, the account database 250 can store user financial account information associated with the media distribution platform, such as the user's credit card number or banking account information. Likewise, as will be explained in more detail below, the digital wallet platform can also be tied to a network-based storage platform 290, such as ICLOUD, available from Apple Inc. of Cupertino, Calif.; Paragraph 0043 describing the parent user inputs one or more account identifiers for his dependents 420. In some embodiments, the parent user can enter an account name used in a media distribution system or a digital wallet application to identify his dependents. In some embodiments, the parent user enters his dependents' phone numbers, email addresses or other identifying information and a media distribution system or digital wallet application looks up the account information based on the email address or other information).

As per claim 37, Mallikarjunan et al. disclose “monitoring the digital activity of the dependent messaging account by detecting one or more of digital text-based messages, digital videos, digital images, or digital game information, received by the dependent messaging account or sent from the dependent messaging account” (Paragraph 0044 describing a request is sent to a dependent's device 430. In some cases, the request appears upon the dependent signing into a media distribution platform client interface or a digital wallet application. In some embodiments, the request is sent as a notification, as explained in more detail below. In some embodiments, the request involves asking for consent to be listed as a dependent, consent to be linked with a parent account, and consent to have an account monitored and managed. In some embodiments, the request involves conditional options such that the dependent can provide consent to the parent to be listed as a dependent and for the parent to perform some monitoring options, but not others--for example; Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 38, Mallikarjunan et al. disclose “providing the activity dashboard for display within the user interface of the managing client device by providing a first set of selectable options for modifying digital content associated with the dependent messaging account” (Figure 7; Paragraph 0011 describing the parent is given a management interface accessible through the parent's digital wallet account or a media distribution platform client application. The interface can include tools for managing the dependent's digital wallet account. Some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity), and a second set of selectable options for modifying digital contacts associated with the dependent messaging account (Figure 1; Paragraphs 0027-0032).

As per claim 39, Mallikarjunan et al. disclose “generating, for display within the activity dashboard on the managing client device, a digital activity indicator notifying the managing account of a digital communication associated with the dependent messaging account” (Paragraph 0055 describing in addition to managing digital cards and digital assets for dependents, some embodiments of the present technology involve notifying a parent or a child about events relating to digital card transfers and other activities. The digital wallet platform can create a link between user accounts and between network-based storage platform accounts. Consequently, when an event occurs that affects a digital card saved in a network-based storage platform, the instance of that event can be easily recognized by any account linked to the digital card. As such, the present technology allows notifications to be easily directed to relevant parties).

As per claim 40, Mallikarjunan et al. disclose “modifying digital content received by the dependent messaging account based on an indication from the managing account” (Paragraph 0011 describing some embodiments of the present technology involve updating the interface in real time to reflect changes in the dependent's digital wallet account to allow the parent to track the dependent's activity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 271 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
July 30, 2022